EXHIBIT 12 CHECKPOINT SYSTEMS, INC. RATIO OF EARNINGS TO FIXED CHARGES (UNAUDITED) (amounts in thousands) (As Revised) (As Revised) (As Revised) (As Revised) Interest expense(1) Interest factor in rental expense (a)Fixed charges, as defined Earnings (loss) from continuing operations before income taxes Fixed charges (b)Earnings (loss), as defined $ 15,184 $ 51,119 $ 50,136 $ (18,086) $ 78,670 (c)Ratio of earnings to fixed charges (b / a) 1.0x 3.8x 3.5x — 10.3x Includes amortization of finance costs. The ratio of earnings to fixed charges is computed by dividing earnings by fixed charges. “Earnings” consist of earnings from continuing operations before income taxes plus fixed charges. “Fixed Charges” consist of interest expense plus one-third of rental expense (which amount is considered representative of the interest factor in rental expense). Earnings, as defined, were sufficient to cover fixed charges for all years disclosed in the above table except for 2008. Earnings in 2008 were not sufficient to cover fixed charges by approximately $18 million.
